Citation Nr: 0117148	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-21 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of a right 
leg injury.

2. Entitlement to service connection for depression.

3. Entitlement to service connection for hypertension.



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to August 
1954.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in September 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The veteran submitted a notice of 
disagreement in October 1998 and a statement of the case was 
issued on November 19, 1999.  On November 23, 1999, the RO 
received the veteran's VA Form 9, which perfected his appeal 
as to the claims listed on the title page of this decision.

The Board notes that this case was remanded in March 2000 for 
the scheduling of a hearing before a Member of the Board at 
the RO.  The hearing was scheduled for May 22, 2001.  
However, the veteran failed to report for this hearing, and 
there is no indication within the record that the veteran has 
requested a rescheduling of the hearing.  


REMAND

The veteran essentially contends that he has residual 
disability due to a right leg injury, depression, and 
hypertension as a result of his period of active duty and 
incidents therein.  

The report of the veteran's induction physical includes a 
notation of sprained knee, hurt at work, not considered 
disqualifying.  Otherwise, the veteran's service medical 
records include no specific complaints or findings pertinent 
to any in-service right leg injury, psychiatric disability, 
or hypertension.  Recent medical records reflect diagnoses of 
arterial insufficiency of the right leg post-service, and 
poorly controlled hypertension; the record currently includes 
no medical evidence of a currently diagnosed psychiatric 
condition, or medical evidence of a nexus between any current 
hypertension or right leg condition and the veteran's active 
military service.  The RO denied all of the the veteran's 
claims for service connection as not not well grounded.  

Significantly, however, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (enacted 
during the pendency of this appeal, as noted above), in part, 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

The Board notes that the RO has not yet considered these 
claims for service connection in the context of the new law, 
nor has the veteran had an opportunity to prosecute these 
claims in that context.  A remand will ensure due process of 
law, and avoid the possibility of prejudice.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  Furtheremore, following a review 
of the record, the Board determines that additional 
development is warranted with respect to each of the issues 
on appeal.  

The RO should arrange for the appellant to undergo 
appropriate VA examination to obtain medical opinions 
addressing the presence of right leg/knee disability, 
depression and hypertension, and, if present, the 
relationship, if any, between any such disability(ies) and 
the veteran's active military service.  The appellant is 
hereby notified that failure to report to any scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination sent to the 
veteran.  

Prior to arranging for the veteran to undergo any 
examination, the RO should obtain and associating with the 
record all outstanding pertinent medical records, to 
specifically include records from any VA facilities and/or 
anyother governmental entity.  In this regard, the Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The RO should also obtain pertinent medical records from any 
other source(s) or facility(ies) identified by the veteran, 
as well as undertake any other indicated development and/or 
notification action before adjudicating each of the claims on 
appeal on the merits.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records to include any 
additional records identified by the 
veteran since November 1999.  If any 
requested records are not available, or 
the search for any such records 
otherwise yields negative results, that 
fact should be noted in the veteran's 
claims file, and he and his 
representative should be so notified.  
The veteran is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo 
examination.

2. After associating with the claims file 
all outstanding records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to under go appropriate VA 
examinations to obtain medical 
information as to current disability 
and etiology of each of the veteran's 
claimed right knee disorder, 
depression and hypertension.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by 
each physician designated to examine 
the appellant.  All indicated studies 
and tests should be completed, and all 
clinical findings should be reported 
in detail and correlated to a specific 
diagnosis.  After examination of the 
veteran, review of his pertinent 
medical history (to include that cited 
to herein), and consideration of sound 
medical principles, each examiner 
should identify each current right 
knee, psychiatric, and cardiovascular 
disability diagnosed, and offer an 
opinion as to whether it is as least 
as likely as not that the diagnosed 
disability is a result of injury or 
disease incurred or aggravated during 
the veteran's active military service.  
Each examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

3. If the veteran fails to report for any 
scheduled examination, the RO should 
obtain and associate with the record 
any notice(s) of the examination sent 
to the veteran.  

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

6. After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claims on appeal 
in light of all pertinent evidence of 
record and legal authority. to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its 
determinations, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

7. If any benefits sought on appeal 
continue to be denied, the veteran 
(and his representative, if any), must 
be furnished a supplemental statement 
of the case and given an opportunity 
to submit written or other argument in 
response thereto before his claims 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992)..

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


